Opinion by
Richardson, J.
It was stipulated that a memorandum of the collector, stating that the merchandise was exported from customs custody, may be received in evidence, and the protest submitted. Section 8.49 (e), Customs Regulations of 1943, as amended, reads as follows: “Merchandise regularly entered in good faith and subsequently found to be prohibited entry under any law of the United States, if exported under customs supervision in accordance with the regulations set forth in sections 18.25 and 18.26, is exempt from duty and any duties collected thereon shall be refunded.” In accordance with the facts and stipulation of counsel and on the authority of section 8.49 (e), supra, the claim of the plaintiff was sustained.